Se apela de una sentencia que condenó a la parte deman-dada a pagar a la demandante la suma reclamada en la de-manda.
Este es un caso sobre cobro de dinero y se deriva de un contrato que celebró el demandante con la sociedad deman-dada para el empañetado con mezcla de arena, cal y cemento de unos salones de la high school y otros trabajos adicio-nales.
El único error que señala la parte apelante es el come-tido a su juicio por la corte al apreciar la prueba.
Después de un estudio cuidadoso de la evidencia apor-tada por ambas partes, opinamos que debe confirmarse la sentencia recurrida.
Aunque la prueba fuera en absoluto contradictoria, es lo cierto que el juez de distrito dirimió el conflicto en contra de los demandados .apelantes y no habiendo éstos demos-trado que actuara el juez movido por pasión, prejuicio o parcialidad, o que cometiera error manifiesto, debe confir-marse la sentencia.
El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.'